

116 HR 6784 IH: Time to Repeal an Archaic Policy Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6784IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Reschenthaler (for himself, Mr. Steube, Mr. Armstrong, Mr. Perry, Mr. Nunes, and Mr. Jordan) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to repeal the provision relating to private correspondence with foreign governments, and for other purposes.1.Short titleThis Act may be cited as the Time to Repeal an Archaic Policy Act of 2020 or the TRAP Act of 2020 .2.Repeal of provision relating to private correspondence with foreign governments(a)RepealSection 953 of title 18, United States Code, is repealed.(b)Conforming amendmentThe table of sections at the beginning of chapter 45 of title 18, United States Code, is amended by striking the item relating to section 953.(c)Effective dateThe repeal made by subsection (a) shall take effect on the date of the enactment of this Act. 